Mr. Presiding Justice Ball delivered the opinion of the court. We have carefully examined the original and the supplemental records in this case, and find that appellants have assigned no errors in this court. There is therefore nothing before us for consideration. An assignment of errors is not a mere matter o.f form, but is one of substance and is essential. Ætna L. I. Co. v. Sanford, 197 Ill. 310; Cessna v. Benedict, 98 Ill. App. 440. This defect necessitates.an affirmance of the decree below, or a dismissal of the appeal. Kniel v. Spring V. C. Co., 96 Ill. App. 411. Notwithstanding the lack of an assignment of errors, we have looked into the merits of this case, and are of the opinion that, even if errors had been assigned, we could not support the contentions of appellants. For those reasons the decree of the Superior Court is affirmed.